DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 4-6 in the reply filed on 4/14/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. CN 108321197 in view of Yamaguchi US 2019/0207009 and Dong et al. US 2019/0304987.
Re claim 1, Tao teaches a hafnium oxide-based ferroelectric field effect transistor (fig9), comprising: 
a substrate (1) (100, fig9, [36]); 
an isolation region (2) (102, fig9, [41]) arranged around the substrate (1), wherein an upper surface of the isolation region (2) is not lower than that of the substrate (1) (top surface of 102 level with substrate 100, fig3), and a bottom surface of the isolation region (2) is not lower than that of the substrate (1) (bottom surface of 102 above bottom surface of substrate 100, fig3);
a gate structure (3) (130, fig9, [42]) including a buffer layer (31) (1301, fig9, [42]), a floating gate electrode (32) (1302, fig9, [43]), a hafnium oxide-based ferroelectric film layer (33b) (1303, fig9, [43]), a control gate electrode (34) (1304, fig9, [43]) and a film electrode layer (35) (1305, fig9, [59]) which are sequentially stacked from bottom to top at a middle part of the upper surface of the substrate (1) (fig9); 
a side wall (4) (150, fig9, [50]) arranged outside the gate structure (3) (130, fig9, [42]), wherein an inner surface of the side wall (4) is closely attached to the gate structure (3) (fig9); 
a source region (5) (110, fig9, [44]) and a drain region (6) (140, fig9, [44]) which are oppositely arranged on two sides of the gate structure (3) and are formed by extending from an inner side of the isolation region (2) (102, fig9, [41]) to the middle part of the substrate (1) (100, fig9, [36]), wherein upper surfaces of the source region (5) and the drain region (6) are flush with that of the substrate (1) (top surface of 110 and 140 under 150 flush with top surface of substrate 100, fig9), and bottom surfaces of the region (5) and the drain region (6) are not lower than that of the isolation region (2) (bottom surface of 110 and 140 above bottom surface of 102, fig9); 
a first metal silicide layer (71) (160, fig9, [50]) formed by extending from the inner side of the isolation region (2) to the side wall (4) (fig9), wherein an upper surface of the first metal silicide layer (71) is higher than that of the substrate (1); a bottom surface of the first metal silicide layer (71) is higher than that of the isolation region (2); (Metal silicide layer formed on exposed part of source region and drain region. The silicide formed by reacting metal added on top surface of Si substrate will expand above the top surface of the Si substrate and isolation region [50, 63]); and the first metal silicide layer (71) is shorter than the source region (5) or the drain region (6) (fig9); and 
wherein the floating gate electrode (32) (1302 as HfN, fig9, [43]) and the control gate electrode (34) (1304 same material as 1302, fig9, [59, 43]) are made from HfNX, wherein 0<x≤1.1;
Tao does not explicitly show a second metal silicide layer (72) arranged on an upper surface of the gate structure (3), wherein a lower surface of the second metal silicide layer (72) is closely attached to the gate structure (3); 
Yamaguchi teaches forming a second metal silicide layer (72) (S1, fig19, [174]) formed by heating a metal film deposited on an upper surface of the gate structure (3) (CG1, fig19, [174]), wherein a lower surface of the second metal silicide layer (72) is closely attached to the gate structure (3) (fig19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamaguchi and Tao to add in a silicide layer for the gate structure directly above the plugs of the interconnect to reduce the coupling resistances (Yamaguchi, [232]).
Tao does not explicitly show and each of the floating gate electrode (32) and the control gate electrode (34) has a thickness of 5 nm to 50 nm; the hafnium oxide-based ferroelectric film layer (33b) has a thickness of 3 nm to 20 nm.
Dong teaches control gate (102, fig1A, [24]) about the same size of floating gate (106 of 2-10nm, fig1A, [25]), tunneling layer (104 of 2-8nm, fig1A, [24]), ferroelectric dielectric layer (108 of 10-30nm, fig1A, [27])  and metal silicide formed of 2-20nm ([25, 37]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tao in view of Yamaguchi and Dong to adjust the thickness the control gate, floating gate  ferroelectric layer and silicide layer to achieve low contact resistance and increase threshold voltage of cell in proportion to amount of stored charges (Dong, [32]). Given the teaching of the references, it would have been obvious to determine the optimum thickness of each layer. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One skilled in the art would recognize the film thickness of each layer to be a result effective variable which can be tailored through routine experimentation in order to optimize the resistance and threshold voltage of the device. It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Re claim 2,Tao modified above teaches the hafnium oxide-based ferroelectric field effect transistor according to claim 1, wherein the buffer layer (31) is made from any one or more of SiO2, SiON, A12O3, La2O3, HfO2 (Tao, 1301, fig9, [42]), HfON, HfSiON, and aluminum-doped HfO2(Al:HfO2), and the buffer layer (31) has a thickness of 3 nm to 10 nm (Dong, [27]).
Re claim 4, Tao modified above teaches the hafnium oxide-based ferroelectric field effect transistor according to claim 1, wherein the film electrode layer (35) is made from any one or more of polysilicon, amorphous silicon, W (Tao 1035 formed of tungsten as in Yamaguchi to have reduced coupling resistance [232]), TaN, TiN and HfNx (0<xS1.1), and the film electrode layer (35) has a thickness of 10 nm to 200 nm (Tao, 1035 about same thickness of 122 10-100nm [49]; Dong, W conductive layer of 2-20nm [25, 37]).
Re claim 5, Tao modified above teaches the hafnium oxide-based ferroelectric field effect transistor according to claim 1, wherein the first metal silicide layer (71) and the second metal silicide layer (72) are made from any one of TiSi2, CoSi2 (Yamaguchi, [113]) and NiSi2 (Yamaguchi, [113]), and the first metal silicide layer (71) and the second metal silicide layer (72) both have a thickness of 5 nm to 30 nm (Dong, 2-20nm, [25, 37]).


    PNG
    media_image1.png
    514
    1003
    media_image1.png
    Greyscale

Re claim 6, Tao modified above teaches the hafnium oxide-based ferroelectric field effect transistor according to claim 1, wherein at least one element from a group consisting of zirconium (Zr), aluminum (Al), silicon (Si), yttrium (Y), strontium (Sr), lanthanum (La), lutetium (Lu), gadolinium (Gd), scandium (Sc), neodymium (Nd), germanium (Ge) and nitrogen (N) is doped in the hafnium oxide-based ferroelectric film layer (33b) (Tao, 1303 HfO2 doped with Al, Sr , fig9, [43]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812